Citation Nr: 0823881	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  96-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision, which denied the 
veteran's claim for service connection for a nervous disorder 
(now claimed as an acquired psychiatric disorder to include 
PTSD); a May 1997 rating decision, which denied the veteran's 
claim for service connection for tinnitus; and an April 1999 
rating decision, which denied the veteran's claim for service 
connection for bilateral hearing loss.  In an October 2001 
decision, the Board denied service connection for each of 
these claimed conditions.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary filed 
a motion which requested the Court vacate and remand the 
Board decision for further development (translation of 
certain documents from Spanish to English).  A September 2002 
Court order granted the motion.  The case was subsequently 
returned to the Board, and the Board undertook additional 
development.  In July 2003 the Board again denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and remanded the claim for service 
connection for an acquired psychiatric disorder for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board previously remanded the veteran's claim in July 
2003 for additional development of the veteran's claim for 
service connection for PTSD based on several stressful events 
which he allegedly experienced while in service in Korea. 

An effort was made to obtain the veteran's service personnel 
records, but a response was received from the National 
Personnel Records Center (NPRC) indicating that no records 
were available.  However, in an April 2007 letter it was 
noted that the veteran's Navy personnel record had been 
loaned to the Naval Discharge Review Board and had not yet 
been returned to the NPRC.  It was indicated that the request 
had been forwarded to:

        Board for Correction of Naval Records
        2 Navy Annex
        Washington, DC  20370-5100

However, no response has yet been received from them; and, 
therefore, follow-up should be undertaken to obtain these 
records.

Additionally, records from the veteran's unit were requested 
from the Marine Corps University Research Archives and 
Special Collections, and a response was received that they 
were providing the 90mm AAA Gun Battalion Command 
Chronologies for the 1952-1954 period on CD.  However, no CD 
or printouts of any CD have been associated with the 
veteran's claims file.  A follow-up request was sent, and it 
was indicated that a second CD was being sent, but there is 
no indication that any such CD was ever received.  These 
records should be obtained.

The veteran underwent a VA examination in June 2004, but the 
examiner noted that no stressors had been verified.  
Following this examination the veteran completed a stressor 
statement describing two stressful events.  In one event, the 
veteran indicated that he was sitting next to a soldier named 
Junior Oliver while awaiting orders to leave Korea.  The 
solder started crying and then committed suicide by shooting 
himself in the head.  The veteran reported that he was so 
close to the soldier at that time that he was splattered with 
the soldier's blood.

The veteran reported that the second event occurred in August 
1953 when six American soldiers strayed away from the unit 
and then upon returning one accidently triggered a booby trap 
killing all of them.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  

Here, the efforts to corroborate the veteran's claimed 
stressors have not been completed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all additional VA 
psychiatric treatment records from March 
2005 to the present.

2.  Seek to obtain the veteran's service 
personnel records from the Board for 
Correction of Naval Records (at the 
address set out in the body of this 
Remand), and pursue any logical follow-up 
if the personnel records are no longer 
there.

3.  Obtain the CD, or a printout of the 
records, with the command chronologies for 
the veteran's unit (1st 90mm AAA Gun 
Battalion FMF) from the Marine Corps 
University Research Archives and Special 
Collections for the period January 1952 to 
January 1954, or other such document as 
would show a member of the unit committed 
suicide in approximately September 1953; 
and 6 others were killed (apparently in a 
minefield) in approximately August 1953.  

4.  If the aforementioned development 
corroborates any of the veteran's reported 
stressors, schedule the veteran for a VA 
examination to determine whether he meets 
the DSM-IV criteria for PTSD based on any 
confirmed stressor.

5.  The RO should then re-adjudicate the 
veteran's claim for service connection for 
psychiatric disability, including PTSD.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



